Citation Nr: 0729346	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  07-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

The instant appeal arose from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for cold injury residuals of the lower 
extremities.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is warranted as certain action requested 
in the June 2007 Board of Veterans' Appeals (Board) remand 
has not been performed in full.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

The Board has conceded that the veteran was exposed to cold 
weather while in service in Korea.  The veteran underwent a 
VA examination in 2005 which noted the veteran's complaints 
of throbbing, pain, and occasional numbness without 
indicating whether those symptoms were due to the in-service 
cold exposure.

The June 2007 Board remand requested a VA examination with a 
medical opinion as to whether any of the veteran's current 
lower extremity symptomatology, including pain, swelling and 
occasional numbness (or peripheral neuropathy), could be 
considered cold injury exposure residuals.  The Board noted 
that the veteran is receiving ongoing treatment for diabetes 
mellitus.  The VA physician who received the case in June 
2007 (and who had performed the insufficient 2005 VA 
examination) did not perform a VA examination, calling a 
repeat examination "futile."  The physician also made 
apparently contradictory statements, noting that "there is 
no evidence that the veteran has a peripheral neuropathy" 
but also reporting that "[t]he veteran has other conditions 
as well that could lead to peripheral neuropathy . . . ."  
Additionally, the physician made other extraneous comments 
not informative to the issue on appeal.  The veteran received 
a Purple Heart for his service in Korea.  He believes that 
the pain in his legs is associated with the exposure to 
extreme cold weather conditions he experienced when in Korea.  
He has reported symptoms of throbbing and pain during cold 
weather with numbness at times and with pain when walking.  
The VA examination report of November 2005 is inadequate.  It 
does not provide a diagnosis although it does note that the 
veteran's medical records did indicate that he has peripheral 
vascular insufficiency.  The addendum report without the 
requested examination provided no additional insight into 
whether the veteran's symptoms may be attributed to cold 
weather injury residuals or some other unrelated disorder.  

To establish service connection, the record must contain 
medical evidence of a current disability.  The medical 
evidence of record is unclear on this point.  The veteran has 
claimed symptoms and there is some evidence that he has 
peripheral vascular insufficiency.  To establish service 
connection, the record must also contain medical evidence, or 
in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  The Board 
concedes that this veteran was exposed to cold conditions in 
Korea and the examiner must do the same.  This case has been 
previously remanded by the Board to determine te nature of 
his current disability and whether it is related to service 
in order to satisfy the third legal requirement for service 
connection; that VA determine whether there is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§1110; 38 C.F.R. §3.303(a).  See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

As the examiner did not provide the requested opinion as to 
any current diagnosis and as to the etiology of the veteran's 
pain, numbness, and swelling of the legs, another medical 
opinion is necessary.  Further, the veteran's representative 
noted that the medical examination requested in the June 2007 
remand had not been provided.  The June 2007 remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  The U.S. Court of 
Appeals for Veterans Claims has addressed this issue in 
Stegall v. West, 11 Vet. App. 268 (1998), wherein it states 
the where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  Compliance with the Board's earlier remand is 
required; this case is not ready for appellate review and 
must be remanded for further development.  The Board regrets 
the additional delay that will inure to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical examination with a 
medical opinion (prepared by a physician 
other than the physician who examined the 
veteran in 2005) in order to provide an 
opinion as to the etiology of the 
veteran's lower extremity complaints, 
namely pain, swelling, and occasional 
numbness (also referred to as peripheral 
neuropathy).  Assume that the veteran was 
exposed to cold weather conditions in 
service.  In particular, the examiner is 
must provide his or her opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any lower extremity symptomatology is 
related to the in-service cold exposure 
conceded by the Board, or whether it is 
caused by some other disorder.  A 
rationale should be provided for the 
requested opinion, and the physician 
should review the claims folder.

2.  The RO should readjudicate the claim 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim since the 
issuance of the last SSOC.  The veteran 
and his representative should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



